DETAILED ACTION
	Claims 1-15 and 17-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in Appeal Brief filed August 31, 2021, with respect to the rejection(s) of claim(s) 1-15 and 17-19 under 103 over Heckmeier in view of Archetti have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art Endo (WO2015198915) in view of previously relied on prior art Archetti.
Therefore, this action is Non-Final.
In view of the appeal brief filed on August 31, 2021, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722                                                                                                                                                                                             
 .
Claim Objections
Claims 1, 2, and 4 are objected to because of the following informalities:  Claim 1 recites “N denotes 1, 2, 3, 4 or 5” but should instead recite “n denotes 1, 2, 3, 4 or 5”. Claims 2 and 4 recite “rod-shaped”, the hyphen (-) should be omitted.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-5, and 19 recite “branched alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy having 1 to…C atoms”. However, these groups require more than 1 carbon atom.
Claims 3 and 5 also recite “R00” and “R000” but fail to define said groups.
Claim 5 further recites “alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with 1 or more C atoms”. However, these groups require more than 1 carbon atom.
Claim 11 recites the limitation "from the substrate" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests amending claim 11 to recite “providing a layer of a polymerizable LC material according to claim 1 onto a substrate”.
Claims 6-10, 12-15, 17, and 18 are rejected because they depend from rejected based claim 1.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (WO2015198915) in view of Archetti (U.S. 2015/0252265). U.S. 2017/0158793 is being used as the English translation of ‘915.
	Endo et al. teaches a polymerizable liquid crystal composition (material) containing a polymerizable haze-reducing agent and a polymerizable liquid crystal compound. The present invention also provides an optically anisotropic body (polymer film claim 12) using the polymerizable liquid crystal composition of the present invention [0009] wherein the haze-reducing agent refers to a compound that serves as follows: in the case where a film formed by curing the polymerizable liquid crystal composition containing it is irradiated with visible light, the compound can make the ratio of diffused and transmitted light to the whole of transmitted light (haze value) smaller as compared with the case where such a compound is not used. Specific examples of the polymerizable haze-reducing agent include compounds each containing at least one polymerizable functional group and at least one polar group selected from -OH, -COOH, -NH2, -NO2, and SH [0013]. Endo et al. also teaches in the case where an optically anisotropic body produced by using the polymerizable liquid crystal composition of the present invention needs to have an enhanced orientation, a monofunctional polymerizable liquid crystal compound selected from compounds represented by Formulae (II-2-1-2) to (II-2-1-4) and having three or more ring structures and a difunctional polymerizable liquid crystal compound selected from compounds represented by Formulae (II-2-2-2) to (II-2-2-4) and having three or more ring structures are preferably used in the form of a mixture of polymerizable liquid crystal compounds, a mixture in which the amount of the compounds represented by Formulae (II-2-1-2) claim 1) to the total amount of polymerizable liquid crystal compounds to be used is more preferred [0068] wherein a specific example of Formula (II-2-2-1) is the following Formula (II-2-2-1-4):

    PNG
    media_image1.png
    128
    678
    media_image1.png
    Greyscale
[0057] wherein Rd and Re are each a hydrogen atom or a methyl group, m1 and m2 are each 0 to 18, and n1 and n2 are each 0 or 1 [0058] which is equivalent to a direactive mesogenic compound of instant claim 1, specifically formula DRM of instant claims 2 and 19, more specifically formula DRMa1 of instant claim 3 when P0 is an acryl or methacryl group, x and y are 0 to 12, z is 0 or 1, and r is 0. A specific example of Formula (II-2-1-1) to (II-2-1-4) is shown as the following Formula (II-2-1-1-10):

    PNG
    media_image2.png
    115
    669
    media_image2.png
    Greyscale
 [0050] wherein Rc is a hydrogen atom or a methyl group, m is 0 to 18, n is 0 or 1, and R21 preferably is a linear alkyl having 1 to 6 carbon atoms [0051] which is equivalent to a monoreactive mesogenic compound represented by formula MRM of instant claim 4, specifically formula MRM4 of instant claim 5 when P0 is an acryl or methacryl group, x is 0 or 1 to 12, z is 0 or 1, and R0 is alkyl with 1 or more C atoms. Endo et al. further teaches the total amount of the monofunctional polymerizable liquid crystal compounds claims 6 and 7). Endo et al. teaches a specific example of the polymerizable haze-reducing agent is the following compound (D-4):

    PNG
    media_image3.png
    108
    330
    media_image3.png
    Greyscale
[0142] which is structurally similar to Applicant’s formula I but does not teach the polymerizable haze-reducing agent is representative of claimed formula I.
However, Archetti et al. teaches LC media comprising a compound of formula I [0111] wherein a specific example of formula I the following compound 4:

    PNG
    media_image4.png
    220
    483
    media_image4.png
    Greyscale
 [0358] which is equivalent to formula I of instant claim 1 when R1 denotes an alkyl radical having 5 C 
    PNG
    media_image5.png
    52
    76
    media_image5.png
    Greyscale
, Z1 and Z2 denote single bonds, p2 denotes 0, r2 denotes 1 where L2 is a straight-chain alkyl having 2 C atoms, such that p2+r2≤4, p1 denotes 1, P denotes a polymerisable group, Sp denotes a spacer group, r1 denotes 0, such that p1+r1≤4, and Ra denotes 
    PNG
    media_image6.png
    92
    183
    media_image6.png
    Greyscale
 where R2 denotes H. Archetti et al. also teaches the polymerizable self-alignment additive of formula I effects homeotropic alignment of the liquid crystal with respect to the substrate surfaces. In view of the investigations in connection with this invention, it appears that the polar anchor group interacts with the substrate surface. This causes the organic compounds on the substrate surface to align and induce homeotropic alignment of the liquid crystal [0060]. Furthermore, Endo et al. teaches the polymerizable liquid crystal compositions containing the polymerizable haze-reducing agents represented by Formulae (D-1) to (D-4) and (D-6) to (D-9) enabled production of optically anisotropic bodies having better adhesion, further reduced haze, and better transparency and orientation [0149]. It should also be noted that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Although Archetti et al. is directed to liquid crystalline media and not optically anisotropic films, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Endo et al. to include the compound 4 of Archetti et al. in order to achieve strong homeotropic alignment because Endo et al. claim 10).
	With regard to claim 8, Endo et al. teaches the polymerizable liquid crystal composition of the present invention preferably contains a photopolymerization initiator [0107].
	With regard to claim 9, Endo et al. teaches the polymerizable liquid crystal composition of the present invention preferably contains a polymerization inhibitor [0098].
	With regard to claim 11, Endo et al. teaches the optically anisotropic body produced through polymerization of the polymerizable liquid crystal composition of the present invention can be removed from the substrate and used in this state or can be used without being removed from the substrate [0133].
Claim 12 recites “obtainable from…by a process of” which is considered product-by-process language. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Claim 13 recites “is homeotropically aligned” which refers to the function of the LC material. It has been held that a recitation with respect to the manner in which a claimed composition is intended to be used does not differentiate the claimed Ex Parte Masham, 2, USPQ2d 1647 (1987)). This recitation of the composition is drawn to intended use; therefore, this limitation does not add any patentable weight to the claim (MPEP 2106). Nevertheless, Endo et al. teaches the polymerization of the polymerizable liquid crystal composition of the present invention typically involves irradiation with light, such as ultraviolet, or heating in a state in which the liquid crystal compound contained in the polymerizable liquid crystal composition is in horizontal alignment, vertical (homeotropic) alignment, hybrid alignment, or cholesteric alignment (planar alignment) with respect to the substrate [0128].
	With regard to claims 14, 15, 17, and 18, Endo et al. teaches the present invention relates to a polymerizable liquid crystal composition that is useful as a component of an optically anisotropic body used for optical compensation in, for instance, liquid crystal devices, displays, optical components, colorants, security marking, laser-emitting members, or liquid crystal displays [0001].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722  

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722